Citation Nr: 0909625	
Decision Date: 03/16/09    Archive Date: 03/26/09

DOCKET NO.  05-35 440	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to compensation under the provisions of 38 U.S.C. 
§ 1151 for the residuals of a left shoulder surgery, to 
include left elbow damages and left ulnar nerve damages with 
left hand and middle, ring, and little finger impairment as a 
result of treatment received from a Department of Veterans 
Affairs Medical Center/facility (VAMC).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1964 to June 
1968.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which denied the benefit sought on appeal.  

In December 2008, the Veteran presented testimony at a 
personal hearing conducted at the Waco RO before the 
undersigned Veterans Law Judge (VLJ).  A transcript of this 
personal hearing is in the Veteran's claims folder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Reason for Remand:  To obtain a VA examination

The VCAA provides that the VA shall make reasonable efforts 
to notify a claimant of the evidence necessary to 
substantiate a claim and requires the VA to assist a claimant 
in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 
2002); 38 C.F.R. § 3.159 (2008).  Such assistance includes 
providing the claimant a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on a claim.  38 U.S.C.A. §§ 
5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2008).

The Veteran contends that he has had numbness and decreased 
grip strength in his left hand and fingers following two 
surgeries at a VA facility.  The Veteran testified that his 
wife was told by a doctor following one of his surgeries that 
they had cut a nerve in his shoulder.  He added that he was 
offered $150,000 by someone at VA to settle the matter, but 
he refused the offer. 

A review of the medical evidence showed that the Veteran 
began complaining of left shoulder pain in January 2002.  In 
August 2002, he was diagnosed with a left rotator cuff tear 
and was referred for strengthening exercises.  Following 
months of conservative treatment, the Veteran underwent a 
left subacromial decompression distal clavicle excision in 
February 2003.  The postoperative diagnoses were left 
shoulder impingement, Type 3 acromion, and AC arthritis.  An 
operative report noted that there were no complications.  A 
discharge summary reflected that the Veteran was to keep his 
shoulder immobilizer in place and to perform strengthening 
exercises.  Following the surgery, a February 2003 orthopedic 
clinical record indicated that the Veteran was delighted with 
the surgery.  

A March 2003 nursing ambulatory care report reflected that 
the Veteran was now having numbness to the left hand, little 
finger, and ring finger only.  The neurological examination 
was normal.  An April 2003 PMRS patient education report 
noted that the Veteran was given exercises for his shoulder 
but only did them for a couple of weeks.  In a June 2003 
EMG/NCV consult, the Veteran reported that when he awoke from 
his February 2003 surgery, he had numbness in his left little 
and ring fingers.  The impression was moderate ulnar nerve 
entrapment across the elbow and very mild carpal tunnel 
syndrome.  An August 2003 orthopedic report indicated that 
there was a possibility that the Veteran may have a subluxing 
ulnar nerve and that it was compressed against his medial 
epicondylar area and his body or his bed while his shoulder 
was sore after surgery.  

In September 2003, the Veteran underwent a left ulnar nerve 
decompression and transposition at the elbow.  The 
postoperative diagnosis was left ulnar neuropathy at the 
elbow.  An operative report indicated that there were no 
complications.  In October 2003, the Veteran reported that he 
was pleased with the results of his surgery.  
A December 2004 PMRS general consult report indicated that 
the Veteran complained of a fire sensation and pain over the 
surgical scars whenever he rests his left elbow on something.  
The impression was status post left ulnar nerve decompression 
and transposition near the elbow in September 2003 with pain 
and irritation at the surgical scar.  An April 2005 
assessment found left ulnar nerve lesion with altered 
sensation and noted weaknesses reportedly from complication 
from a prior left shoulder surgery.  

Under certain circumstances 38 U.S.C.A. § 1151(a) grants 
compensation for qualifying disabilities to veterans in the 
same manner as if such disability were service-connected.  
See also 38 C.F.R. § 3.361 (2008).  For claims filed after 
October 1, 1997, the disability must be caused by hospital 
care, medical or surgical treatment, or examination furnished 
the veteran by VA, and the proximate cause of the disability 
was (a) carelessness, negligence, lack of proper skill, error 
in judgment, or similar instance of fault on the part of VA 
in furnishing the hospital care, medical or surgical 
treatment, or examination; or (b) an event that was not 
reasonably foreseeable.  38 U.S.C.A. § 1151(a)(1); 38 C.F.R. 
§ 3.361(d).  To establish that carelessness, negligence, lack 
of proper skill, error in judgment, or similar instance of 
fault on VA's part in furnishing hospital care, medical or 
surgical treatment, or examination proximately caused a 
veteran's additional disability or death, it must be shown 
that the hospital care or medical or surgical treatment 
caused the veteran's additional disability or death; and (i) 
VA failed to exercise the degree of care that would be 
expected of a reasonable health care provider; or (ii) VA 
furnished the hospital care or medical or surgical treatment 
without the veteran's informed consent.  See 38 C.F.R. § 
3.361(d)(1) (2008).

As reflected above, it appears that the Veteran has altered 
sensation and noted weakness in his left hand and fingers, 
which he did not have prior to his surgeries.  However, the 
Veteran was not afforded an examination that addresses 
whether the Veteran has an additional disability caused by 
surgical treatment furnished by VA, and whether the proximate 
cause of the disability was carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on the part of VA in furnishing the surgical treatment; or an 
event that was not reasonably foreseeable.  Thus, a remand is 
necessary to afford the Veteran an examination that addresses 
these questions.  

Accordingly, the case is REMANDED for the following action:

The AMC/RO should schedule an appropriate 
examination to determine the residuals of 
a left shoulder surgery, to include left 
elbow damages and left ulnar nerve damages 
with left hand and middle, ring, and 
little finger impairment.  Even if the 
Veteran does not appear for the VA 
examination, the examiner should review 
the entire claims folder and express 
opinions, including the degree of 
probability expressed in terms of is it at 
least as likely as not, regarding the 
following questions:

(The term "at least as likely as not" 
does not mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a conclusion 
is so evenly divided that it is as 
medically sound to find in favor of a 
certain conclusion as it is to find 
against it.)

(a) Does the Veteran have additional 
disability (to include left elbow damages 
and left ulnar nerve damages with left 
hand and middle, ring, and little finger 
impairment) that was caused by either the 
February 2003 or September 2003 surgeries 
performed by VA?

After providing an opinion as to whether 
it is at least as likely as not that the 
Veteran suffers from a disability or 
disabilities related to either or both 
surgeries, the examiner should respond to 
the following:

(b) is the additional disability 
proximately caused by:

(1) carelessness, negligence, lack of 
proper skill, error in judgment, or a 
similar instance of fault on the part of 
the VA in performing the surgery or 
surgeries; or

(2) from an event not reasonably 
foreseeable?

The physician should adequately summarize 
the relevant history and clinical 
findings, and provide adequate reasons for 
the medical conclusions rendered.

Thereafter, the RO should consider any additional evidence 
and readjudicate the Veteran's claim for § 1151 benefits in 
light of all pertinent evidence and legal authority.  If the 
benefits sought on appeal remain denied, the Veteran and his 
representative should be furnished a supplemental statement 
of the case and given the opportunity to respond thereto.  
Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The Board intimates no 
opinion as to the ultimate outcome of the Veteran's claim.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




